DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 1-4, 11-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: CPU or MPU.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180367722 A1 Hashiguchi; Hidenori et al. (hereafter Hashiguchi), and further in view of US 20150015701 A1 Yu.
Regarding claim 1, Hashiguchi discloses An image inspection apparatus (i.e.Fig.1) comprising: an image capturing unit which captures images of an object (i.e.Fig.1, [16], wherein the workpiece is the object); a transparent illumination unit which is disposed between the object and the image capturing unit(i.e.Fig.1, [16], [18], wherein the second illumination unit is the transparent illumination unit), has a light-emitting surface which radiates light to the object (i.e.Fig.3, [19], wherein the frame portion 101c is the surface) and is configured to be able to control a light-emitting position on the light-emitting surface and a radiation direction of the light (i.e.[19], [29], [42], wherein the position of the non-transmissive portion that scatters incident light toward workpiece is the light emitting position, and as movable mechanism moves non-transmissive portions the scattering incident and scattering angles changes from one non-transmissive portion to others); and a control unit which is configured to control the image capturing unit and the illumination unit (i.e.[22]).
Hashiguchi fails to disclose the control unit causes the illumination unit to radiate light to the object in a first direction and causes the light to scan by changing the light-emitting position on the light-emitting surface in first scanning of the illumination unit, and causes the image capturing unit to capture images of the object during the first scanning, and the control unit causes the illumination unit to radiate light to the object in a second direction different from the first direction and causes the light to scan by changing the light-emitting position on the light-emitting surface in second scanning of the illumination unit, and causes the image capturing unit to capture images of the object during the second scanning, and wherein the control unit identifies the light-emitting position of the illumination unit when a measurement point of the surface of the object is illuminated from images of the object captured during the first scanning and the second scanning, and calculates a distance to the measurement point on the basis of the identified light-emitting position, the first direction and the second direction.
However, Yu teaches the control unit causes the illumination unit to radiate light to the object in a first direction  (i.e.Fig.8, [55], [74], wherein the angle of projecting light or illuminating light being perpendicular to the near plane is the first direction) and causes the light to scan by changing the light-emitting position on the light-emitting surface in first scanning of the illumination unit (i.e.[73]), and causes the image capturing unit to capture images of the object during the first scanning (i.e.[09]), and the control unit causes the illumination unit to radiate light to the object in a second direction different from the first direction (i.e.Fig.9, [116], wherein the varied angle of light projector results the second direction) and causes the light to scan by changing the light-emitting position on the light-emitting surface in second scanning of the illumination unit (i.e.[73]), and causes the image capturing unit to capture images of the object during the second scanning (i.e.[09]), and wherein the control unit identifies the light-emitting position of the illumination unit when a measurement point of the surface of the object is illuminated from images of the object captured during the first scanning and the second scanning (i.e.Figs.1A, 1B, [118]-[119], wherein an image of artifact with pattern generated from the light projector is captured by a camera in scanner, and the characteristics of the camera and light projector such as baselines, positions, angles of camera and projector such as baseline 2588, 2586……, projector position 2572, 4771 in Fig.1A and Fig.1B are determined), and calculates a distance to the measurement point on the basis of the identified light-emitting position, the first direction and the second direction (i.e.Fig.5, [08], [85], wherein the scanner operating repeatedly makes projector direction varies). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image inspection apparatus disclosed by Hashiguchi to include the teaching in the same field of endeavor of Yu, in order to improve the accuracy of scanner measurements, as identified by Yu.
Regarding claims 2, 12, Hashiguchi discloses The image inspection apparatus according to claim 1, wherein the image capturing unit captures images of the object multiple times to generate a plurality of first captured images during the first scanning and captures images of the object multiple times to generate a plurality of second captured images during the second scanning (i.e.[24]), and the control unit generates a first processing image having information about a first light-emitting position which is the light-emitting position for illuminating the measurement point of the object from the plurality of first captured images, the control unit generates a second processing image having information about a second light-emitting position which is the light-emitting position for illuminating the measurement point of the object from the plurality of second captured images (i.e.[24]-[26], wherein the frequency in a combined image represents the phase shift indicating relative position between illuminating unit and surface of object is the processing image), and the control unit calculates the distance from the information about the first light-emitting position included in the first processing image, the information about the second light-emitting position included in the second processing image, the first direction and the second direction (i.e.[41]).
Regarding claims 4, 14,  Yu teaches The image inspection apparatus according to claim 2, wherein the illumination unit radiates light in a striped pattern to the object and generates a state equivalent to scanning of the light by changing the phase of the striped pattern during the first scanning and the second scanning (i.e.[28]), and the control unit generates the first processing image from the plurality of first captured images by including information about a first phase of the striped pattern in the information about the pixel as information about the first light-emitting position (i.e.[30]), and the control unit generates the second processing image from the plurality of second captured images by including information about a second phase of the striped pattern in the information about the pixel as information about the second light-emitting position (i.e.[125]).
Regarding claim 11, see the rejection for claim 1.
Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi, in view of Yu, and further in view of US 20200116648 A1 Sugihara.
Regarding claims 3, 13, Sugihara teaches  The image inspection apparatus according to claim 2, wherein the illumination unit radiates light in a line form to the object during the first scanning and the second scanning, the control unit determines the light-emitting position of the illumination unit when the luminance of a pixel corresponding to the measurement point is maximized as the first light-emitting position from the plurality of first captured images and generates the first processing image by including the first light-emitting position in information about the pixel (i.e.[23]), and the control unit determines the light-emitting position of the illumination unit when the luminance of the pixel corresponding to the measurement point is maximized as the second light-emitting position from the plurality of second captured images and generates the second processing image by including the second light-emitting position in information about the pixel (i.e.[25]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hashiguchi, Yu and Sugihara before him/her, to modify the image inspection apparatus disclosed by Hashiguchi to include the teaching in the same field of endeavor of Yu and Sugihara, in order to improve the accuracy of scanner measurements, as identified by Yu, and solve the problem is a cylindrical-body surface inspection device for inspecting at an inspection position a surface of a cylindrical body relatively moving in one direction, as identified by Sugihara.
Claims 6-10, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi, in view of Yu, and further in view of US 20180343438 A1 CHO; Ayoung et al. (hereafter Cho).
Regarding claim 5, Cho teaches The image inspection apparatus according to claim 1, wherein the illumination unit comprises: a plurality of light-emitting units which are arranged in a matrix form and configured to be able to selectively emit light; and an optical system which is configured to control a radiation direction of light emitted from each of the plurality of light-emitting units to be a direction corresponding to the position of each of the plurality of light-emitting units (i.e.[178]-[179]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hashiguchi, Yu and Cho before him/her, to modify the image inspection apparatus disclosed by Hashiguchi to include the teaching in the same field of endeavor of Yu and Cho, in order to improve the accuracy of scanner measurements, as identified by Yu, and provide a mobile terminal including a lighting device capable of irradiating light, as identified by Cho.
Regarding claim 6, Cho teaches The image inspection apparatus according to claim 5, wherein the optical system comprises a plurality of micro-lenses provided to face the plurality of light-emitting units (i.e.Fig.4, [229]).
Regarding claims 7, 8, Cho teaches The image inspection apparatus according to claim 6, wherein the plurality of micro-lenses are disposed such that optical axes of at least some of the plurality of micro-lenses deviate from optical axes of light-emitting units facing the at least some of the micro-lenses (i.e.[230]).
Regarding claim 9, Cho teaches The image inspection apparatus according to claim 6, wherein the plurality of micro-lenses are disposed such that the optical axes of at least some of the plurality of micro-lenses are inclined with respect to the optical axes of light-emitting units facing the at least some of the micro-lenses (i.e.[233]-[234]).
Regarding claim 10, Hashiguchi discloses The image inspection apparatus according to claim 6, wherein the illumination unit further comprises a light-shielding part configured to shield light leaking from the edge of each of the plurality of micro-lenses among light emitted from the plurality of light-emitting units (i.e.[39]).
Regarding claims 15, 17,  Cho teaches The image inspection apparatus according to claim 2, wherein the illumination unit comprises: a plurality of light-emitting units which are arranged in a matrix form and configured to be able to selectively emit light; and an optical system which is configured to control a radiation direction of light emitted from each of the plurality of light-emitting units to be a direction corresponding to the position of each of the plurality of light-emitting units (i.e.[178]-[179]).
Regarding claims 18, 19, 20, Hashiguchi discloses The image inspection apparatus according to claim 7, wherein the illumination unit further comprises a light-shielding part configured to shield light leaking from the edge of each of the plurality of micro-lenses among light emitted from the plurality of light-emitting units (i.e.[39]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi, in view of Yu and Sugihara, and further in view of Cho.
Regarding claim 16, Cho teaches The image inspection apparatus according to claim 3, wherein the illumination unit comprises: a plurality of light-emitting units which are arranged in a matrix form and configured to be able to selectively emit light; and an optical system which is configured to control a radiation direction of light emitted from each of the plurality of light-emitting units to be a direction corresponding to the position of each of the plurality of light-emitting units (i.e.[178]-[179]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Hashiguchi, Yu, Sugihara and Cho before him/her, to modify the image inspection apparatus disclosed by Hashiguchi to include the teaching in the same field of endeavor of Yu, Sugihara and Cho, in order to improve the accuracy of scanner measurements, as identified by Yu, solve the problem is a cylindrical-body surface inspection device for inspecting at an inspection position a surface of a cylindrical body relatively moving in one direction, as identified by Sugihara, and provide a mobile terminal including a lighting device capable of irradiating light, as identified by Cho.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190041340 A1, US 6075883 A, US 20180017491 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/              Primary Examiner, Art Unit 2487